            Case 1:20-cv-09247-LLS Document 7 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MYRIAN ECHAVARRIA,

                                Plaintiff,

                    -against-                                   20-CV-9247 (LLS)

ABM INDUSTRY GROUP LLC; SAM                                     CIVIL JUDGMENT
HAXHAS, SUPERVISOR FOR ABM
INDUSTRY GROUP LLC,

                                Defendants.

         Pursuant to the order issued February 26, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to exercise supplemental

jurisdiction over any state-law claims Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
